Christopher Lawrence #19234/9

                                3U01 S. Emily Dr.                           RECEIVED IN
                                BEEVILLE, TX 78102                     COURT OF CRIMINAL APPEALS
August 28,2015                                                                SEP 02 2015

RE:   Motion to Extend time to file a PDR
                                                                            Abel Acosfa, Clerk
Dear CLerk,

 I previously filed a Motion to extend time to file a PDR.      I did not do a
certificate of service or provide service to the other parties because the
lawyer I had did not tell me I had to provide service-
      I have not recieved notice-as to whether that motion was granted or
denied.   But, if it was denied because I didn't do proper service, please file
this Motion immmediately.   If ray other motion was granted there will be no need
to file this motion.   Thank you for your time and understanding :in this
situation.



                                                          Sincerely,




                                                     Christopher LAwrence
                                    NO.

CHRISTOPHER LAWRENCE                           §
            (Petitioner)                                  IN THE
                                               §
                                                          TEXAS    COURT    OF
                                               §
THE    STATE   OF   TEXAS                                 CRIMINAL     APPEALS
                    (Respondent)               §


                            PETITIONER'S      PRO   SEE     MOTIONCTO

       EXTEND   TIME    FOR   FILING      PETITION    FOR    DISCRETIONARY       REVIEW




TO    THE   HONORABLE    JUDGES    OF   THE   COURT    OF    CRIMINAL      APPEALS:


      COMES NOW,     Christopher A. Lawrence,               pro se,    and files this

Motion for an extension of sixty (60) days in which to file a

Petition for Discretionary Review.                    In support of this Motion,

Petitioner shows the Court the following:




      The   Petitioner was convicted           in the       207th District Court       of

Comal County, Texas of the offense of Aggravated Sexual Assault

of a child younger than six (6) years of age,                         in cause no.

CR-2013-543. The Petitioner appealed to the Court of Appeals

3rd Supreme Judicial District,                Appeal No.       03-14-00192-CR.        The

case was affirmed on July 16,2015.                    A motion for rehearing was

denied on July 29,2015.



                                              II.


     The present deadline for filing the Petition for Discretionary

Review is September 9,2015.
                               III.


   Petitioner request for an extension is based upon the following
facts:   Petitioner was not informed of the decision of the Court

of Appeals in Affirming his case until August 4,2015.        Since that

time Petitioner has been attempting to gain legal representation

in this matter.   His attorney on Appeal , C. Wayne Huff, informed

Petitioner that he would not represent him further and offered no

instruction on how to file a PDR.


  WHEREFORE,   Petitioner prays this Court GRANT this Motion and

extend the deadline for filing for Discretionary Review in Cause          -

No. CR-2013-543and Cause No.03-14-00192-Cr to November 4, 2015.




                                        Respectfully submitted,


                                         y*  to         y~^/ti/is^^
                                       Christopher Lawrence
                                       TDCJ-ID#    1923479

                                       3001 S. Emily Dr.
                                       Beeville,   TX 78102
                            CERTIFICATE   OF    SERVICE



      I Christopher Lawrence,     do hereby certify that a true and correct

copy of the foregoing Motion for Extension of Time, has been forw-

warded by U.S. mail through the prison mailing system,             first

class postage prepaid to:

The State Prosecuting Attorney
P.O. Box 12405,Capital Station
Austin,      TX 78711



Comal County District Attorney
100   Main    Plaza

New    Braunfels,     TX 78130



                        Executed on this 3 /'      day of 7\isgL/S~t    ,2015



                                                 Christopher Lawrence